Case 2:19-mj-30393-DUTY ECF No.1 filed 07/23/19 PagelD.1 Page 1 of 2 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,

| 1716x000 005—
NO. 19-mj-30393

ASHYA SYMONE MCKAY, |
JUL 23 2019

Defendant. a _ CLERK'S OFFICE
/ - US. DISTRICT COURT

Plaintiff,

 

 

GOVERNMENT'S PETITION
FOR TRANSFER OF DEFENDANT TO
ANOTHER DISTRICT AND SUPPORTING BRIEF

Pursuant to Rule 5 (c(3)(D) of the Federal Rules of Criminal Procedure, the
United States of America hereby petitions the Court for an amended order
transferring defendant Ashya Symone McKay to answer to charges pending in
another federal district, and states:

1. Onor about July 23, 2019, defendant was arrested in the Eastern
District of Michigan in connection with a federal arrest visirant issued in the
Western District of Pennsylvania based on a Supervised Release Violation.
Defendant is charged in that district with Violation of Supervised Release.

2. Rule 5 requires this Court to determine whether defendant is the

1
_ Case 2:19-mj-30393-DUTY ECF No. 1 filed 07/23/19 PagelD.2 Page 2 of 2

person named in the arrest warrant described in Paragraph One above. See Fed.
R. Crim. P. 5(c)(3)(D)(ii).
WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.

Respectfully submitted,

Matthew Schneider
United States Attorney

un

an Williams ~
Assistant United States Attorney
211 W. Fort Street, Suite 2001
- Detroit, MI 48226-3211
Jihan. Williams@usdoj. gov
(313) 226- 9520

Date: 7 [93 | q
